Per Curiam.
The complaint sufficiently charges that under the agreement of license between plaintiff’s assignor and defendants the defendants covenanted to imprint upon every article manufactured pursuant to the license a legend stating that it was so manufactured and that the defendants have breached and are threatening to continue to breach this covenant. These allegations sufficiently give prima facie basis for injunctive relief prayed for in the complaint. The claim for an accouriting is an incident to the prayer for injunctive relief. The complaint, therefore, states a cause of action in equity.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to dismiss the complaint denied, with ten dollars costs.
Present — Dowling, P. J., Finch, McAvoy, O’Malley and Proskauer, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.